order as certification of the district court's intention to grant
reconsideration. We grant the motion and we
           ORDER this matter REMANDED to the district court.'




                                                              J.
                                 Hardesty



                                 Parraguirre




cc: Hon. Jerome Polaha, District Judge
     Mary Lou Wilson
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




     3-This order constitutes our final disposition of this appeal. Any
subsequent appeal shall be docketed as a new matter.



                                   2